Exhibit 10.3

AMENDMENT NO. 2

TO RECEIVABLES SALE AGREEMENT

THIS AMENDMENT NO. 2 (this “Amendment”), dated as of July 31, 2009, is between
Navistar Financial Corporation, a Delaware corporation (“Transferor”), and Truck
Retail Accounts Corporation, a Delaware corporation (the “Transferee”), and
pertains to that certain RECEIVABLES SALE AGREEMENT dated as of April 8, 2004 by
and among the parties hereto (as heretofore modified from time to time, the
“Agreement”). Unless defined elsewhere herein, capitalized terms used in this
Amendment have the meanings assigned to such terms in the Agreement.

PRELIMINARY STATEMENTS

The Transferor has requested that the Transferee agree to certain amendments to
the Agreement; and

The Transferee is willing to agree to the requested amendments on the terms
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Amendments.

(a) The definitions of “Master Intercompany Agreement,” “Potentially Refinance
Receivable” and “Receivable” set forth in Exhibit I to the Agreement are hereby
amended and restated in their entirety to read, respectively, as follows:

“Master Intercompany Agreement” means the Transfer Agreement (as defined in the
Purchase Agreement).

“Potentially Refinanced Receivable” means any receivable that is (a) identified
by the Originator or the Transferor in its sole discretion prior to the date on
which such receivable is sold by the Transferor to the Transferee pursuant to
the Agreement as having an expectation that such receivable may be refinanced by
the Transferor or one of its Affiliates, and (b) flagged in the Originator’s
records with the identifying code “PRR”.

“Receivable” means each domestic open account trade receivable arising from the
sale of one or more trucks by Originator, including, without limitation, all
rights to receive payments of Finance Charges with respect thereto, which
receivable has been sold by the Originator to the Transferor pursuant to the
Master Intercompany Agreement; provided, however, in no event shall any of the
following constitute a “Receivable”: (a) any receivable that has been or is to
be resold by the Transferor to the Originator unless that receivable has already
been sold by the Transferee pursuant to the Purchase Agreement and included in
the Net Receivables Balance reported to the Agent; (b) any Retail Account
Service

 

1



--------------------------------------------------------------------------------

Charges (as defined in the Master Intercompany Agreement) paid to the
Transferor, (c) any Potentially Refinanced Receivable, or (d) any High Yield
Receivable. Open account trade receivables arising from any one transaction,
including, without limitation, those represented by an individual invoice, shall
constitute a Receivable separate from a Receivable consisting of the rights and
obligations arising from any other transaction; provided, further, that any open
account trade receivable referred to in this sentence shall be a Receivable
regardless or whether the Obligor, the Originator or the Transferor treats such
trade receivable as a separate payment obligation

(b) The following definition is hereby added to Exhibit I to the Agreement in
its appropriate alphabetical order:

“High Yield Receivable” means any trade receivable that is (a) identified by the
Originator or the Transferor in its sole discretion prior to the date on which
such receivable is sold by the Transferor to the Transferee pursuant to the
Agreement as not meeting NFC’s standard credit approval criteria and/or having
credit quality, high exposure, concentration, unstable or downward financial
trend risks, and (b) flagged in the Originator’s records with the identifying
code “HiYield”.

Section 2. Representations and Warranties. In order to induce the parties to
enter into this Amendment, the Transferor represents and warrants to the
Transferee and its assigns that (a) after giving affect to this Amendment, each
of the Transferor’s representations and warranties contained in Article II of
the Agreement is true and correct as of the date hereof, (b) the execution and
delivery by the Transferor of this Amendment, and the performance of its
obligations hereunder, are within its corporate or limited partnership, as
applicable, powers and authority and have been duly authorized by all necessary
corporate action on its part, and (c) this Amendment has been duly executed and
delivered by the Transferor and constitutes the legal, valid and binding
obligation of such Seller Party enforceable against the Transferor in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon (a) receipt by the Agent of counterparts of this
Amendment, duly executed by each of the parties hereto and acknowledged by the
Agent, (b) receipt by Latham & Watkins LLP of $3,053.08 in immediately available
funds in payment of its outstanding invoices as of June 30, 2009 in connection
with the Transaction Documents, and (c) effectiveness of Amendment No. 10 to the
Purchase Agreement.

Section 4. Miscellaneous.

(a) THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

 

2



--------------------------------------------------------------------------------

(b) Except as expressly modified hereby, the Agreement remains unaltered and in
full force and effect and is hereby ratified and confirmed. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns (including any trustee in
bankruptcy).

(c) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

<signature pages follow>

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

NAVISTAR FINANCIAL CORPORATION By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Assistant Treasurer TRUCK RETAIL ACCOUNTS
CORPORATION By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Assistant Treasurer

 

4



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
amendment:

 

JPMORGAN CHASE BANK, N.A., individually and as Agent By:  

/s/ John M. Kuhns

Name:   John M. Kuhns Title:   Executive Director

 

5